Citation Nr: 0934799	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO). 

This claim was reopened by the Board in a December 2008 
decision, and the above styled claim was remanded for 
additional development.  The evidentiary record has been 
adequately developed in substantial compliance with all prior 
Board remand instructions and has been returned to the Board 
for further appellate review.


FINDING OF FACT

The Veteran's hepatitis C was not incurred in service and is 
not related to service.


CONCLUSION OF LAW

The Veteran's current hepatitis C condition was not incurred 
or aggravated during his active duty service.  38 U.S.C.A §§ 
1101, 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In May 2006, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2006 notice also included the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a VA examination.  Consequently, the duty to notify 
and assist has been met.


Service Connection

For historical purposes, as stated above, this matter was 
previously reopened as a result of new and material evidence 
where the Veteran submitted VA treatment records stating his 
history for hepatitis C.  Therefore, the Board remanded this 
matter for further development, specifically, whether the 
Veteran's hepatitis C condition was incurred or aggravated by 
service.  See Board remand decision, dated December 2008.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.  

The Veteran's service medical record shows the Veteran was 
diagnosed and hospitalized for infectious hepatitis from 
September 1970 to October 1970 while stationed in Korea.  See 
Service medical evaluation, dated September 1970; service 
medical condition report, dated November 1970.  The Veteran 
was hospitalized again from February 1971 to March 1971.  See 
Service treatment record, dated March 1971.  Moreover, the 
Veteran's separation examination reported his hepatitis 
infection but did not specify the type of virus.  See 
Separation examination, dated May 1972.

According to the Veteran's post-service treatment records 
from August 2007 to March 2008, the Veteran was not treated 
for his hepatitis C or any other condition related to his 
hepatitis C.  However, the records noted the Veteran had 
chronic hepatitis C and attended a hepatitis education class 
in September 2007.  In addition, the record noted he is 
immune to hepatitis A virus and negative for hepatitis B.  
See VA treatment records, dated August 2007 to March 2008. 

The Veteran underwent a VA examination in March 2009.  The 
Veteran stated to the VA examiner that he was told hepatitis 
A was causing his recurrent health problems and that he 
actually had several types of viral hepatitis, which included 
hepatitis A, B, C, D, and E.  However, the VA examiner noted 
the above VA treatment record that the Veteran was found to 
be negative for hepatitis B and immune to hepatitis A as a 
result of his exposure and treatment during service.  In 
addition, the Veteran does not recall being tested or treated 
for hepatitis D and E and the VA examiner found no evidence 
in the Veteran's record to the contrary.  Furthermore, the 
Veteran reported a history of IV heroin use including sharing 
needles and a history of blood transfusion in the late 1970s 
or early 1980s when he was treated at Warrenton Hospital for 
a stab wound.  See VA examination, dated March 2009. 

The VA examiner referred to the Harrison's Manual of Medicine 
that "hepatitis A does not increase the risk of contracting 
[h]epatitis C, which is spread strictly by exposure to blood 
or other body fluids grossly contaminated with blood, nor 
does it increase the likelihood that subsequently contracted 
[hepatitis] C will result in [c]hronic [h]epatitis, 
[c]irrhosis, or [h]epatocelular [c]arcinoma."  Id. 

Therefore, the VA examiner opined that the Veteran's 
hepatitis C "is most likely related to IV drug use, which 
the [V]eteran insists began at least a year after his 
discharge from the U.S. Army.  There is also the possibility 
of transmission through contaminated blood product 
transfusion, given a history of abdominal hemorrhage due to 
stab wound... again easily outside of the period of this 
[V]eteran's... service."  The VA examiner further stated that 
this "is a much less likely source given only one incident 
of potential exposure, as opposed to numerous incident of 
[h]eroin use..." from sharing needles as admitted by the 
Veteran and it is "[m]uch less likely than these two 
potential sources of infection is sexual transmission, since 
studies have shown that in order for other body fluid to 
transmit [h]epatitis C virus, they must be grossly 
contaminated with infected blood."  Finally, as there is no 
evidence the Veteran did not undergo surgery, blood 
transfusions and was never in a combat situation which may 
have exposed him to the hepatitis C infection, the VA 
examiner opined it was not contracted during service.  Id.  

Therefore, based on the evidence of the record, the Board 
finds the Veteran is negative for hepatitis B, D, E, and no 
longer has hepatitis A, but acknowledges the Veteran's 
current hepatitis C condition.  However, the claim must be 
denied.

Although the Veteran claim's his hepatitis C condition was 
incurred during service, based upon the evidence, the claim 
must be denied.  Generally, a lay person, while competent to 
report symptoms, is not competent to comment on the presence 
or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran 
is competent to report the existence of symptoms and incident 
of hospitalization during service they are not competent to 
report the cause of a chronic disorder.  However, the Veteran 
is competent to report his history of drug use and blood 
transfusion after separation from service.  In this case, the 
objective medical evidence does not establish that the 
Veteran's current chronic condition of hepatitis C was 
incurred in-service.

Here, the Veteran's claim is outweighed by the countervailing 
evidence, namely the findings and opinion of the VA examiner 
and the absence of treatment records indicating the Veteran 
was treated for hepatitis C during service or that it was 
related to service.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for infectious hepatitis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


